Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
DETAILED ACTION
2.	This office action is a response to amendments submitted on 07/25/2022.
3. 	Claims 21-29 and 40-52 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated/unpatentable by and EZIO et al. (US 20030155896 A1).
In regards to claim 52, EZIO shows (Figs. 1-4) a feedback controller (see Fig. 3) configured to provide feedback from an electromagnetic load to the feedback controller in order to regulate a current consumption of the electromagnetic load (VCN), comprising: 
an PWM input (i.e. IN, connected to PWM converter 16) to receive a square-wave signal (see 21), (pars. 57-58); 
a first analog control signal output (i.e. first signal from linear amplifier 17, consisting of an analogue signal input to MOS1) ; ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0491-C1 (APD5302-3)16/594,499 Confirmation No. 6145 
6 a second analog control signal output (i.e. second signal from linear amplifier 17, consisting of an analogue signal input to MOS4); 
a first PWM output (i.e. first PWM signal from PWM converter 16 (C1) and input to Mos2); 
a second PWM output configured to be an inverse of the first PWM (i.e. second PWM signal from PWM converter 16 (C1) and input to Mos3, further inversed by INV connected to Mos3); 
a control signal input (i.e. C1/C2) configured to receive mode instructions; and a direction control input (i.e. two terminals C1 and C2 are sent two conduction control signals, one of which, that is the signal outputted by the PWM converter 16, consisting of a virtually square waves, and the other one, that is the signal outputted by the linear amplifier 17, consisting of an analogue signal, the transistors Mos2 and Mos3 constitute a first half-bridge circuit 23 of the bridge circuit 15, whereas the transistors Mos1 and Mos4 constitutes a second half-bridge circuit 24 of the bridge circuit 15. See pars. 40-41, 57-59 and 80).
Allowable Subject Matter
6.	This office action is a response to amendments submitted on 01/25/2022. 
7.	Claims 21-29 and 41-51 are allowed.
8. 	The following is an examiner’s statement of reasons for allowance:
9.	Mortazavi et al. (US 5838515 A), Carobolante (US 5297024 A), Marumoto et al. (US 5818178 A), Maiocchi (US 20020001153 A1), Kokami (US 7280308 B2), MENEGOLI (US 20080265822 A1), Kurosawa et al. (US 20050189891 A1), BOSCOLO (EP 1339163 A1), ZHANG et al. (US 20100164581 A1) and EZIO et al. (US 20030155896 A1) are the closest prior art disclosed.
However, regarding apparatus claim 21 and its corresponding method claim 41, the prior arts disclosed above do not teach or fairly suggest alone or in combination “an PWM input to receive a square-wave signal; …a second PWM output configured to be an inverse of the first PWM; … a direction control input; wherein, in a pulse width modulation mode, the feedback controller is configured to send an off signal to the first analog control signal output; send an off signal to the second analog control signal output; turn on the first PWM output; and turn on the second PWM output; wherein, in linear mode, the feedback controller is configured to: send an on signal to one of the first and second analog control signal output; turn off the first PWM output; and turn off the second PWM output”. 
The above limitations represent a step fashion specific control process that is not fairly suggested by the closest prior arts found where in both mode (linear and PWM) the first and second PWM outputs are controlled to input/output by a routine of turning ON/OFF as stated. Hence the claims are considered novel.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846